Title: From George Washington to David Stuart, 15 June 1790
From: Washington, George
To: Stuart, David



Dear Sir,
New York June 15th 1790

Your letter of the 2d Instant came duly to hand. If there are any Gazettes among my files at Mount Vernon which can be of use to you they are at your Service.

Your description of the public mind, in Virginia, gives me pain. It seems to be more irritable, sour & discontented than (from the information I receive) it is in any other state in the Union, except Massachusetts; which, from the same causes, but on quite different principles, is tempered like it.
That Congress does not proceed with all that dispatch which people at a distance expect; and which, were they to hurry business, they possibly might; is not to be denied. That measures have been agitated wch are not pleasing to Virginia; and others, pleasing perhaps to her, but not so to some other States; is equally unquestionable. Can it well be otherwise in a Country so extensive, so diversified in its interests? And will not these different interests naturally produce in an assembly of Representatives who are to Legislate for, and to assimilate & reconcile them to the general welfare, long, warm & animated debates? most undoubtedly; and if there was the same propensity in Mankin⟨d to in⟩vestigate the motives, as there is for censuring ⟨the con⟩duct of public characters, it would be found that the censure so freely bestowed is oftentimes unmerited, and uncharitable—for instance, the condemnation of Congress for sitting only four hours in the day. The fact is, by the established rules of the House of Representatives, no Committee can sit whilst the House is sitting; and this is, and has been for a considerable time, from ten o’clock in the forenoon until three, often later, in the afternoon⟨,⟩ before & after which the business is going on in Committees—If this application is not as much as m⟨ost C⟩onstitutions are equal to I am mistaken. Many ⟨othe⟩r things which undergo malignant construct⟨ions⟩ wd be found, upon a candid examination, to we⟨ar oth⟩er faces than are given to them. The misfo⟨rtune⟩ is, that the enemies to the Government—always m⟨ore⟩ active than its friends, and always upon the watch ⟨to give⟩ it a stroke—neglect no opportunity to aim one. If they tell truth, it is not the whole truth; by which means one side only of the picture appears; whereas if both sides were exhibited it might, and probably w⟨oul⟩d assume a different form in the opinions of just ⟨& candid⟩ men who are disposed to measure matters ⟨by a Con⟩tinental Scale. I do not mean however, fr⟨om what⟩ I have here said, to justify the conduct of ⟨Congress⟩ in all its movements; for some of these movements in my opinion, have been injudicious, & others unseasonable, whilst the questions of assumption—Residence—and other matters have been

agitated with a warmth & intemperence; with prolixity & threats; which it is to be feared has lessened the dignity of that body, & decreased that respect which was once entertained for it. And this misfortune is encreased by many members, even among those who wish well to the Government, ascribing in letters to their respective States when they are unable to carry a favourite measure, the worst motives for the conduct of their opponants; who, viewing matters through a different medium may, & do retort in their turn; by which means jealousies & distrusts are spread most impolitickly, far & wide; & will, it is to be feared have a most unhappy tendency to injure our public affairs—which, if wisely conducted might make us (as we are now by Europeans thought to be) the happiest people upon Earth. As an evidence of it, our reputation has risen in every part of the Globe; and our credit, especially in Holland, has got higher than that of any Nation in Europe (& where our funds are above par) as appears by Official advices just received. But the conduct we seem to be pursuing will soon bring us back to our late disreputable condition.
The introductions of the (Quaker) Memorial, respecting Slavery, was to be sure, not only an ill-judged piece of business, but occasioned a great waste of time. The final decision thereon, however, was as favourable as the proprietors of that species of property could well have expected considering the great dereliction to Slavery in a large part of this Union.
The question of assumption has occupied a great deal of time, & no wonder; for it is certainly a very important one; and, under proper restrictions, & scrutiny into accounts will be found, I conceive, to be just. The Cause in which the expences of the War was incurred, was a Common Cause. The States (in Congress) declared it so at the beginning⟨,⟩ and pledged themselves to stand by each other. If then⟨,⟩ some States were harder pressed than others, or from particular or local circumstances contracted heavier debts, it is but reasonable when this fact is ascertained (though it is a sentiment I have not made known here) that an allowance ought to be made them when due credit is given to others—Had the invaded, and hard pressed States believed the case would have been other⟨wise;⟩ opposition in them would very soon, I believe, ⟨have⟩ changed to submission; and given a different t⟨er⟩mination to the War.
In a letter of last year to the best of my recollection, I informed

you of the motives, which compelled me to allot a day for the reception of idle and ceremonious visits (for it never has prevented those of sociability and friendship in the afternoon, or at any other time) but if I am mistaken in this, the history of this business is simply and shortly as follows—Before the custom was established, which now accommodates foreign characters, Strangers, and others who from motives of curiosity, respect, to the Chief Magistrate, or any other cause, are induced to call upon me—I was unable to attend to any business whatsoever; for Gentlemen, consulting their own convenience rather than mine, were calling from the time I rose from breakfast—often before—until I sat down to dinner—This, as I resolved not to neglect my public duties, reduced me to the choice of one of these alternatives, either to refuse them altogether, or to appropriate a time for the reception of them—The first would, I well knew, be disgusting to many—The latter, I expected, would undergo animadversion, and blazoning from those who would find fault, with, or without cause. To please every body was impossible—I therefore adopted that line of conduct which combined public advantage with private convenience, and which in my judgment was unexceptionable in itself. That I have not been able to make bows to the taste of poor Colonel Bland, (who by the by I believe never saw one of them) is to be regretted especially too as (upon those occasions) they were indiscriminately bestowed, and the best I was master of—would it not have been better to have thrown the veil of charity over them, ascribing their stiffness to the effects of age, or to the unskilfulness of my teacher, than to pride and dignity of office, which God knows has no charms for me? for I can truly say I had rather be at Mount Vernon with a friend or two about me, than to be attended at the Seat of Government by the Officers of State and the Representatives of every Power in Europe—These visits are optional—They are made without invitation—Between the hours of three and four every Tuesday I am prepared to receive them—Gentlemen—often in great numbers—come and go—chat with each other—and act as they please. A Porter shews them into the room, and they retire from it when they please, and without ceremony. At their first entrance they salute me, and I them, and as many as I can talk to I do—what pomp there is in all this I am unable to discover—Perhaps it consists in not sitting—To this two reasons

are opposed, first it is unusual—secondly, (which is a more substantial one) because I have no room large enough to contain a third of the chairs, which would be sufficient to admit it—If it is supposed that ostentation, or the fashions of courts (which by the by I believe originates oftener in convenience, not to say necessity than is generally imagined) gave rise to this custom, I will boldly affirm that no supposition was ever more erroneous; for, if I was to give indulgence to my inclinations, every moment that I could withdraw from the fatigues of my station should be spent in retirement—That they are not proceeds from the sense I entertain of the propriety of giving to every one as free access, as consists with that respect which is due to the chair of government—and that respect I conceive is neither to be acquired or preserved but by observing a just medium between much state and too great familiarity.
Similar to the above, but of a more familiar and sociable kind are the visits every friday afternoon to Mrs Washington where I always am—These public meetings and a dinner once a week to as many as my table will hold with the references to and from the different Departments of State, and other communications with all parts of the Union is as much, if not more, than I am able to undergo, for I have already had within less than a year, two severe attacks—the last worse than the first—a third more than probable will put me to sleep with my fathers; at what distance this may be I know not. Within the last twelve months I have undergone more, and severer sickness than thirty preceding years afflicted me with, put it altogether—I have abundant reason however to be thankful that I am so well recovered; though I still feel the remains of the violent affection of my lungs—The cough, pain in my breast, and shortness in breathing not having entirely left me. I propose in the recess of Congress to visit Mount Vernon—but when this recess will happen is beyond my ken, or the ken I believe of any of its members. I am dear Sir &ca

G. Washington

